Exhibit 10.2
 
THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT (“SUBSCRIPTION AGREEMENT”) RELATES
TO AN OFFERING OF SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “1933 ACT”).
 
NONE OF THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(THE “SUBSCRIPTION AGREEMENT”) RELATES HAVE BEEN REGISTERED UNDER THE 1933 ACT
OR ANY U.S. STATE SECURITIES LAWS AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED
OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS EXCEPT
IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS.  IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE
SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE WITH THE 1933 ACT. "UNITED
STATES" AND "U.S. PERSON" ARE AS DEFINED BY REGULATION S UNDER THE 1933 ACT.
 
SUBSCRIPTION AGREEMENT
 
FOR NON US SUBSCRIBERS


 
TO:
Ayers Exploration (the “Company”)

 
 
6 Harston Avenue, Mosman Sydney Australia 2088 

 


 


 
Purchase of Shares

 
1.
Subscription

 
1.1                      On the basis of the representations and warranties and
subject to the terms and conditions set forth herein, (the “Subscriber”) hereby
irrevocably subscribes for and agrees to purchase  shares (each a “Share” and
collectively the “Shares”), with a price per Share of USD $0.20 (such
subscription and agreement to purchase being the “Subscription”), for an
aggregate purchase price of USD$_____________ (the “Subscription Proceeds”).
 
1.2                      On the basis of the representations and warranties and
subject to the terms and conditions set forth herein, the Company hereby
irrevocably agrees to sell the Shares to the Subscriber.
 
1.3                      Subject to the terms hereof, the Subscription will be
effective upon its acceptance by the Company.
 
2.
Payment

 
2.1                      The Subscription Proceeds must accompany this
Subscription and shall be paid by cashiers cheque or bank draft payable to the
order of Ayers Exploration, drawn in U.S. funds on a Canadian bank or on a U.S.
bank that is reasonably acceptable to the Company or, at the Subscriber’s
option, by wire transfer, to:


Account no: 201766USD01
Swift: SGBLAU2S
Bank St George Ltd
Address: Level2
55 Market St.
Sydney,NSW


 
-1-

--------------------------------------------------------------------------------

 
PLEASE ALSO INSTRUCT YOUR BANKER TO GIVE COMPANY NAME ‘AYERS EXPLORATION’
 
2.2                      The Subscriber acknowledges and agrees that this
Subscription Agreement, the Subscription Proceeds and any other documents
delivered in connection herewith will be held on behalf of the Company.  In the
event that this Subscription Agreement is not accepted by the Company for
whatever reason, which the Company expressly reserves the right to do, within 30
days of the delivery of an executed Subscription Agreement by the Subscriber,
this Subscription Agreement, the Subscription Proceeds (without interest
thereon) and any other documents delivered in connection herewith will be
returned to the Subscriber at the address of the Subscriber as set forth in this
Subscription Agreement.
 
2.3                      The Company is entitled to treat the Subscription
Proceeds as an interest free loan to the Company until such time as the
Subscription is accepted and a certificate representing the Shares has been
issued to the Subscriber.
 
3.
Documents Required from Subscriber

 
3.1                      The Subscriber must complete, sign and return to the
Company an executed copy of this Subscription Agreement and if the subscriber is
a resident of Canada an executed copy of the Accredited Investor Questionnaire
attached to this Agreement as Exhibit “A” (the “Questionnaire”).
 
3.2                      The Subscriber shall complete, sign and return to the
Company as soon as possible, on request by the Company, any documents,
questionnaires, notices and undertakings as may be required by regulatory
authorities, the OTC Bulletin Board and applicable law.
 
4.
Closing

 
4.1                      Closing of the offering of the Shares (the “Closing”)
shall occur on or before March 3 1, 2010, or on such later date as may be
determined by the Company (the “Closing Date”).
 
5.
Acknowledgements of Subscriber

 
5.1                      The Subscriber acknowledges and agrees that:
 
 
(a)
none of the Shares have been or, except as otherwise expressly set forth in this
Agreement, will be registered under the 1933 Act, or under any state securities
or “blue sky” laws of any state of the United States, and, unless so registered,
may not be offered or sold in the United States or, directly or indirectly, to
U.S. Persons, as that term is defined in Regulation S under the 1933 Act
(“Regulation S”), except in accordance with the provisions of Regulation S,
pursuant to an effective registration statement under the 1933 Act, or pursuant
to an exemption from, or in a transaction not subject to, the registration
requirements of the 1933 Act and in each case only in accordance with applicable
state securities laws;

 
 
(b)
other than as set out herein, the Company has not undertaken to, and will have
no obligation to, register any of the Shares under the 1933 Act or any other
securities legislation;

 
 
(c)
it has received and carefully read this Subscription Agreement;

 
 
(d)
if the Subscriber is a resident of Canada, by completing the Questionnaire, the
Subscriber is representing and warranting that the Subscriber is not a resident
of the United States and that the subscriber is an “Accredited Investor”, as
that term is defined in National Instrument 45-106, as adopted by the British
Columbia Securities Commission;

 
 
(e)
no prospectus or offering memorandum within the meaning of the securities laws
has been delivered to, summarized for or seen by the Subscriber (and, if
applicable, others for whom it is contracting hereunder) in connection with the
Offering and the Subscriber (and, if applicable, others for whom it is
contracting hereunder) is not aware of any prospectus or offering memorandum
having been prepared by the Company;

 
 
-2-

--------------------------------------------------------------------------------

 
 
(f)
the decision to execute this Subscription Agreement and acquire the Shares
hereunder has not been based upon any oral or written representation as to fact
or otherwise made by or on behalf of the Company, and such decision is based
entirely upon a review of information (the adequacy of which is hereby
acknowledged) about the Company that is available to any member of the public on
the EDGAR database maintained by the U.S. Securities and Exchange Commission
(the “SEC”) at www.sec.gov;

 
 
(g)
it has not received, nor has it requested, nor does it have any need to receive,
any offering memorandum (as defined in or contemplated by applicable securities
legislation) or any other document (other than financial statements or any other
continuous disclosure documents, the contents of which are prescribed by statute
or regulation) describing the business and affairs of the Company which has been
prepared for delivery to, and review by, prospective subscribers in order to
assist them in making an investment decision in respect of the Shares, and it
has not become aware of any advertisement including, by way of example and not
in limitation, advertisement in any printed media of general and regular
circulation or on radio or television with respect to the distribution of the
Shares;

 
 
(h)
it and its advisor(s) have had a reasonable opportunity to ask questions of and
receive answers from the Company in connection with the sale of the Shares
hereunder, and to obtain additional information, to the extent possessed or
obtainable by the Company without unreasonable effort or expense;

 
 
(i)
the books and records of the Company were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Subscriber
during reasonable business hours at its principal place of business and that all
documents, records and books in connection with the sale of the Shares hereunder
have been made available for inspection by him and his attorney and/or
advisor(s);

 
 
(j)
all information which the Subscriber has provided to the Company is correct and
complete as of the date the Subscription Agreement is signed, and if there
should be any change in such information prior to this Subscription Agreement
being executed by the Company, the Subscriber will immediately provide the
Company with such information;

 
 
(k)
the Company is entitled to rely on the representations and warranties of the
Subscriber contained in this Subscription Agreement and the Subscriber will hold
harmless the Company from any loss or damage it or they may suffer as a result
of the Subscriber’s failure to correctly complete this Subscription Agreement;

 
 
(l)
if the Subscriber is a resident of Canada, the Company has advised the
Subscriber that the Company is relying on an exemption from the requirements of
the regulatory authorities in Canada requiring that the Company provide the
Subscriber with a prospectus and sell the Shares to the Subscriber through a
person registered to sell securities under the securities laws of the Canadian
Province where the Subscriber resides and, as a consequence of acquiring the
Shares pursuant to this exemption, certain protections, rights and remedies
provided by the securities laws of that Canadian Province, including statutory
rights of rescission or damages, will not be available to the Subscriber;

 
 
(m)
the Subscriber has not acquired the Shares as a result of, and will not itself
engage in, any “directed selling efforts” (as that term is defined in Regulation
S) in the United States in respect of the Shares which would include any
activities undertaken for the purpose of, or that could reasonably be expected
to have the effect of, conditioning the market in the United States for the
resale of the Shares; provided, however, that the Subscriber may sell or
otherwise dispose of the Shares pursuant to registration thereof under the 1933
Act and any applicable state and provincial Shares laws or under an exemption
from such registration requirements;

 
 
(n)
the Subscriber will indemnify and hold harmless the Company and, where
applicable, its respective directors, officers, employees, agents, advisors and
shareholders from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Subscriber contained herein or in any document furnished by the
Subscriber to the Company in connection herewith being untrue in any material
respect or any breach or failure by the Subscriber to comply with any covenant
or agreement made by the Subscriber to the Company in connection therewith;

 
 
-3-

--------------------------------------------------------------------------------

 
 
(o)
the statutory and regulatory basis for the exemption from U.S. registration
requirements claimed for the offer of the Shares, although in technical
compliance with Regulation S, would not be available if the offering is part of
a plan or scheme to evade the registration provisions of the 1933 Act or any
applicable state or provincial securities laws;

 
 
(p)
the Subscriber has been advised to consult the Subscriber’s own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Shares and with respect to applicable resale restrictions, and it is solely
responsible (and the Company is not in any way responsible) for compliance with:

 
 
(i)
any applicable laws of the jurisdiction in which the Subscriber is resident in
connection with the distribution of the Shares hereunder, and

 
 
(ii)
applicable resale restrictions;

 
 
(q)
none of the Shares are listed on any stock exchange or automated dealer
quotation system and no representation has been made to the Subscriber that any
of the Shares will become listed on any stock exchange or automated dealer
quotation system, except that currently certain market makers make market in the
common shares of the Company on the National Association of Securities Dealers,
Inc.’s OTC Bulletin Board;

 
 
(r)
if the Subscriber is a resident of Canada, in addition to resale restrictions
imposed under U.S. securities laws, there are additional restrictions on the
Subscriber’s ability to resell the Shares under Canadian provincial securities
laws and Canadian National Instrument 45-102;

 
 
(s)
the Company will refuse to register any transfer of the Shares not made in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from the registration requirements of the 1933 Act and in each case in
accordance with applicable state securities laws;

 
 
(t)
neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of the Shares;

 
 
(u)
no documents in connection with the sale of the Shares hereunder have been
reviewed by the SEC or any state securities administrators;

 
 
(v)
there is no government or other insurance covering any of the Shares;

 
 
(w)
the issuance and sale of the Shares to the Subscriber will not be completed if
it would be unlawful or if, in the discretion of the Company acting reasonably,
it is not in the best interests of the Company; and

 
 
(x)
this Subscription Agreement is not enforceable by the Subscriber unless it has
been accepted by the Company.

 
6.
Representations, Warranties and Covenants of the Subscriber

 
6.1                      The Subscriber hereby represents and warrants to and
covenants with the Company (which representations, warranties and covenants
shall survive the Closing) that:
 
 
(a)
the Subscriber has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant hereto
and, if the Subscriber is a corporation, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and all necessary
approvals by its directors, shareholders and others have been obtained to
authorize execution and performance of this Subscription Agreement on behalf of
the Subscriber;

 
 
-4-

--------------------------------------------------------------------------------

 
 
(b)
if the Subscriber is a corporation or other entity, the entering into of this
Subscription Agreement and the transactions contemplated hereby do not and will
not result in the violation of any of the terms and provisions of any law
applicable to, or the constating documents of, the Subscriber or of any
agreement, written or oral, to which the Subscriber may be a party or by which
the Subscriber is or may be bound;

 
 
(c)
the Subscriber has duly executed and delivered this Subscription Agreement and
it constitutes a valid and binding agreement of the Subscriber enforceable
against the Subscriber;

 
 
(d)
the Subscriber is not a U.S. Person, as that term is defined in Regulation S;

 
 
(e)
the Subscriber is not acquiring the Shares for the account or benefit of,
directly or indirectly, any U.S. Person, as that term is defined in Regulation
S;

 
 
(f)
if the Subscriber is a resident of Canada, the Subscriber is an Accredited
Investor (as defined in National Instrument 45-106) and the Subscriber agrees
that the Company shall not consider the Subscriber's Subscription for acceptance
unless the undersigned provides to the Company, along with an executed copy of
this Agreement:

 
 
(i)
a fully completed and executed Questionnaire in the form attached as Exhibit A
hereto; and

 
 
(ii)
such other supporting documentation that the Company or its legal counsel may
request to establish the Subscriber's qualification as an Accredited Investor;

 
 
(g)
the Subscriber is resident in the jurisdiction set out under the heading “Name
and Address of Subscriber” on the signature page of this Subscription Agreement;

 
 
(h)
the sale of the Shares to the Subscriber as contemplated in this Subscription
Agreement complies with or is exempt from the applicable securities legislation
of the jurisdiction of residence of the Subscriber;

 
 
(i)
the Subscriber is outside the United States when receiving and executing this
Agreement and is acquiring the Shares as principal for the Subscriber's own
account, for investment purposes only, and not with a view to, or for, resale,
distribution or fractionalisation thereof, in whole or in part, and no other
person has a direct or indirect beneficial interest in such Shares;

 
 
(j)
the decision to execute this Agreement and acquire the Shares hereunder has not
been based upon any oral or written representation as to fact or otherwise made
by or on behalf of the Company;

 
 
(k)
the Subscriber is acquiring the Shares as principal for its own account for
investment purposes only and not for the account of any other person and not for
distribution, assignment or resale to others, and no other person has a direct
or indirect beneficial interest in such Shares, and it has not subdivided its
interest in the Shares with any other person;

 
 
(l)
the Subscriber is aware that an investment in the Company is speculative and
involves certain risks, including the possible loss of the entire investment and
it has carefully read and considered the matters set forth under the heading
“Risk Factors” appearing in the Company’s Form 10-KSB and any other filings
filed with the SEC;

 
 
(m)
the Subscriber has made an independent examination and investigation of an
investment in the Shares and the Company and has depended on the advice of its
legal and financial advisors and agrees that the Company will not be responsible
in any way whatsoever for the Subscriber’s decision to invest in the Shares and
the Company;

 
 
-5-

--------------------------------------------------------------------------------

 
 
(n)
the Subscriber (i) has adequate net worth and means of providing for its current
financial needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, and (iii) is able to bear the economic risks of an
investment in the Shares for an indefinite period of time;

 
 
(o)
the Subscriber understands and agrees that the Company and others will rely upon
the truth and accuracy of the acknowledgements, representations and agreements
contained in this Subscription Agreement and agrees that if any of such
acknowledgements, representations and agreements are no longer accurate or have
been breached, the Subscriber shall promptly notify the Company;

 
 
(p)
the Company is entitled to rely on the representations and warranties of the
Subscriber contained in this Agreement and the Questionnaire and the Subscriber
will indemnify and hold harmless the Company and, where applicable, its
directors, officers, employees, agents, advisors and shareholders, from and
against any and all loss, liability, claim, damage and expense whatsoever
(including, but not limited to, any and all fees, costs and expenses whatsoever
reasonably incurred in investigating, preparing or defending against any claim,
lawsuit, administrative proceeding or investigation whether commenced or
threatened) arising out of or based upon any representation or warranty of the
Subscriber contained herein, the Questionnaire or in any document furnished by
the Subscriber to the Company in connection herewith being untrue in any
material respect or any breach or failure by the Subscriber to comply with any
covenant or agreement made by the Subscriber to the Company in connection
therewith;

 
 
(q)
the Subscriber has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant hereto;

 
 
(r)
the Subscriber has duly executed and delivered this Subscription Agreement and
it constitutes a valid and binding agreement of the Subscriber enforceable
against the Subscriber in accordance with its terms;

 
 
(s)
it is not an underwriter of, or dealer in, the common shares of the Company, nor
is the Subscriber participating, pursuant to a contractual agreement or
otherwise, in the distribution of the Shares or any of them;

 
 
(t)
the Subscriber understands and agrees that none of the Shares have been or will,
except as set forth in this Agreement, be registered under the 1933 Act, or
under any state securities or “blue sky” laws of any state of the United States,
and, unless so registered, may not be offered or sold in the United States or,
directly or indirectly, to U.S. Persons, as that term is defined in Regulation
S, except in accordance with the provisions of Regulation S, pursuant to an
effective registration statement under the 1933 Act, or pursuant to an exemption
from, or in a transaction not subject to, the registration requirements of the
1933 Act and in each case only in accordance with applicable state securities
laws;

 
 
(u)
the Subscriber acknowledges that the Subscriber has not acquired the Shares as a
result of, and will not itself engage in, any “directed selling efforts” (as
defined in Regulation S) in the United States in respect of the Shares which
would include any activities undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States for the resale of the Shares; provided, however, that the
Subscriber may sell or otherwise dispose of the Shares pursuant to registration
of the Shares  pursuant to the 1933 Act and any applicable state and provincial
securities laws or under an exemption from such registration requirements and as
otherwise provided herein;

 
 
(v)
the Subscriber understands and agrees that offers and sales of any of the Shares
prior to the expiration of a period of one year after the date of original
issuance of the Shares (the one year period hereinafter referred to as the
"Distribution Compliance Period") shall only be made in compliance with the safe
harbor provisions set forth in Regulation S, pursuant to the registration
provisions of the 1933 Act or an exemption therefrom, and that all offers and
sales after the Distribution Compliance Period shall be made only in compliance
with the registration provisions of the 1933 Act or an exemption therefrom and
in each case only in accordance with applicable state and provincial securities
laws;

 
 
-6-

--------------------------------------------------------------------------------

 
 
(w)
the Subscriber understands and agrees not to engage in any hedging transactions
involving any of the Shares unless such transactions are in compliance with the
provisions of the 1933 Act and in each case only in accordance with applicable
state and provincial securities laws;

 
 
(x)
the Subscriber understands and agrees that the Company will refuse to register
any transfer of the Shares not made in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933 Act
or pursuant to an available exemption from the registration requirements of the
1933 Act;

 
 
(y)
the Subscriber is not aware of any advertisement of, or any general solicitation
in respect of, any of the Shares; and

 
 
(z)
no person has made to the Subscriber any written or oral representations:

 
 
(i)
that any person will resell or repurchase any of the Shares;

 
 
(ii)
that any person will refund the purchase price of any of the Shares;

 
 
(iii)
as to the future price or value of any of the Shares; or

 
 
(iv)
that any of the Shares will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Shares on any stock exchange or automated dealer
quotation system; except that the Company’s Common Stock is currently approved
for trading on the U.S. Over the Counter Bulletin Board.

 
6.2                      In this Subscription Agreement, the term “U.S. Person”
shall have the meaning ascribed thereto in Regulation S.
 
7.
Representations and Warranties will be Relied Upon by the Company

 
7.1                      The Subscriber acknowledges that the representations
and warranties contained herein are made by it with the intention that such
representations and warranties may be relied upon by the Company and its legal
counsel in determining the Subscriber’s eligibility to purchase the Shares under
applicable securities legislation, or (if applicable) the eligibility of others
on whose behalf it is contracting hereunder to purchase the Shares under
applicable securities legislation.  The Subscriber further agrees that by
accepting delivery of the certificates representing the Shares on the Closing
Date, it will be representing and warranting that the representations and
warranties contained herein are true and correct as at the Closing Date with the
same force and effect as if they had been made by the Subscriber on the Closing
Date and that they will survive the purchase by the Subscriber of the Shares and
will continue in full force and effect notwithstanding any subsequent
disposition by the Subscriber of such Shares.
 
8.
Resale Restrictions

 
8.1                      The Subscriber acknowledges that any resale of the
Shares will be subject to resale restrictions contained in the securities
legislation applicable to each Subscriber or proposed transferee.  The
Subscriber acknowledges that the Shares have not been registered under the 1933
Act of the securities laws of any state of the United States.  The Shares may
not be offered or sold in the United States unless registered in accordance with
United States federal securities laws and all applicable state securities laws
or exemptions from such registration requirements are available.
 
8.2                      The Subscriber acknowledges that restrictions on the
transfer, sale or other subsequent disposition of the Shares by the Subscriber
may be imposed by securities laws in addition to any restrictions referred to in
Section 8.1 above.
 
9.
Acknowledgement and Waiver

 
9.1                      The Subscriber has acknowledged that the decision to
purchase the Shares was solely made on the basis of information available to the
Subscriber on the EDGAR database maintained by the SEC at www.sec.gov.  The
Subscriber hereby waives, to the fullest extent permitted by law, any rights of
withdrawal, rescission or compensation for damages to which the Subscriber might
be entitled in connection with the distribution of the Shares.
 
 
-7-

--------------------------------------------------------------------------------

 
10.
Legending of Subject Shares

 
10.1                      The Subscriber hereby acknowledges that that upon the
issuance thereof, and until such time as the same is no longer required under
the applicable securities laws and regulations, the certificates representing
any of the Shares will bear a U.S. legend in substantially the following form
(the “U.S. Legend”):
 
 
“THESE SHARES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT U.S.
PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).  ACCORDINGLY, NONE OF THE
SHARES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE
OFFERED OR SOLD IN THE UNITED STATES (AS DEFINED HEREIN) OR, DIRECTLY OR
INDIRECTLY, TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SHARES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE WITH
THE 1933 ACT. “UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED BY REGULATION S
UNDER THE 1933 ACT.”

 
10.2                      The Subscriber hereby acknowledges and agrees to the
Company making a notation on its records or giving instructions to the registrar
and transfer agent of the Company in order to implement the restrictions on
transfer set forth and described in this Subscription Agreement.
 
11.
Costs

 
11.1                      The Subscriber acknowledges and agrees that all costs
and expenses incurred by the Subscriber (including any fees and disbursements of
any special counsel retained by the Subscriber) relating to the purchase of the
Shares shall be borne by the Subscriber.
 
12.
Resale Registration.

 
12.1                      On or prior to the date (the “Filing Date”) that is
180 days after the Closing Date, the Company shall prepare and file with the SEC
a "resale" Registration Statement (the “Registration Statement”) providing for
the resale of the Shares for an offering to be made on a continuous basis
pursuant to Rule 415.  The Registration Statement shall be on Form S-1 (except
if the Company is not then eligible to register for resale the Shares on Form
S-1, in which case such registration shall be on another appropriate form in
accordance with the Securities Act and the rules promulgated thereunder).  The
Company shall use its commercially reasonable efforts to cause the Registration
Statement to be declared effective under the Securities Act as promptly as
possible after the filing thereof and to keep such Registration Statement
continuously effective under the Securities Act until such date as is the
earlier of (i) the date when all Shares covered by such Registration Statement
have been sold or (ii) the date on which the Shares may be sold pursuant to Rule
144 as determined by the counsel to the Company pursuant to a written opinion
letter, addressed to the Company's transfer agent to such effect (the
"Effectiveness Period").
 
13.
Registration Procedures.

 
13.1                      In connection with the Company's registration
obligations hereunder, the Company shall:
 
 
(a)
(i) Prepare and file with the SEC such amendments, including post-effective
amendments, to the Registration Statement as may be necessary to keep the
Registration Statement continuously effective as to the applicable Shares for
the Effectiveness Period and prepare and file with the Commission such
additional Registration Statements as necessary in order to register for resale
under the 1933 Act all of the Shares; (ii) cause the related prospectus to be
amended or supplemented by any required prospectus supplement, and as so
supplemented or amended to be filed pursuant to Rule 424 (or any similar
provisions then in force) promulgated under the 1933 Act; (iii) respond as
promptly as possible to any comments received from the SEC with respect to the
Registration Statement or any amendment thereto; and (iv) comply in all material
respects with the provisions of the 1933 Act and the Securities Exchange Act of
1934 (the “Exchange Act”) with respect to the disposition of all Shares covered
by the Registration Statement during the applicable period in accordance with
the intended methods of disposition by the Subscriber thereof set forth in the
Registration Statement as so amended or in such prospectus as so supplemented.

 
 
-8-

--------------------------------------------------------------------------------

 
 
(b)
Notify the Subscriber as promptly as possible (i)(A) when any post-effective
amendment to the Registration Statement is filed; and (B) with respect to the
Registration Statement or any post-effective amendment, when the same has become
effective; (ii) of any request by the SEC or any other Federal or state
governmental authority for post-effective amendments or supplements to the
Registration Statement or prospectus or for additional information; (iii) of the
issuance by the SEC of any stop order suspending the effectiveness of the
Registration Statement covering any or all of the Shares or the initiation of
any proceedings for that purpose; (iv) if at any time any of the representations
and warranties of the Company contained in any agreement contemplated hereby
ceases to be true and correct in all material respects; (v) of the receipt by
the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Shares for sale in
any jurisdiction, or the initiation or threatening of any proceeding for such
purpose; and (vi) of the occurrence of any event that makes any statement made
in the Registration Statement or prospectus or any document incorporated or
deemed to be incorporated therein by reference untrue in any material respect or
that requires any revisions to the Registration Statement, prospectus or other
documents so that, in the case of the Registration Statement or the prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.

 
 
(c)
Use its commercially reasonable efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of, (i) any order suspending the effectiveness of the
Registration Statement or (ii) any suspension of the qualification (or exemption
from qualification) of any of the Shares for sale in any jurisdiction, at the
earliest practicable moment.

 
 
(d)
If requested by the Subscriber, (i) promptly incorporate in a prospectus
supplement or post-effective amendment to the Registration Statement such
information as the Company reasonably agrees should be included therein and (ii)
make all required filings of such prospectus supplement or such post-effective
amendment as soon as practicable after the Company has received notification of
the matters to be incorporated in such prospectus supplement or post-effective
amendment.

 
 
(e)
Prior to any public offering of the Shares, use its reasonable best efforts to
register or qualify or cooperate with the Subscriber in connection with the
registration or qualification (or exemption from such registration or
qualification) of such Shares for offer and sale under the securities or Blue
Sky laws of such jurisdictions within the United States as the Subscriber
reasonably requests in writing, to keep each such registration or qualification
(or exemption therefrom) effective during the Effectiveness Period and to use
commercially reasonable efforts to enable the disposition in such jurisdictions
of the Shares covered by the Registration Statement; provided, however, that the
Company shall not be required to qualify generally to do business in any
jurisdiction where it is not then so qualified or to take any action that would
subject it to general service of process in any such jurisdiction where it is
not then so subject or subject the Company to any material tax in any such
jurisdiction where it is not then so subject.

 
 
(f)
Cooperate with the Subscriber to facilitate the timely preparation and delivery
of certificates representing Shares to be sold pursuant to a Registration
Statement and to enable such Shares to be in such denominations and registered
in such names as the Subscriber may request in writing at least five (5)
business days prior to any sale of Shares.

 
 
(g)
Upon the occurrence of any event contemplated by Section 13.1(b)(vi), as
promptly as possible, prepare a supplement or amendment, including a
post-effective amendment, to the Registration Statement or a supplement to the
related prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the Registration Statement nor such prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

 
 
-9-

--------------------------------------------------------------------------------

 
 
(h)
Use its reasonable best efforts to cause all Shares relating to the Registration
Statement to continue to be eligible for quotation or listing on the OTC
Bulletin Board or any other securities exchange, quotation system or market, if
any, on which similar securities issued by the Company are then listed or
traded.

 
 
(i)
Comply in all material respects with all applicable rules and regulations of the
SEC;

 
 
(j)
Require the Subscriber, where necessary, to furnish to the Company information
regarding itself and the distribution of such Shares as is required by law to be
disclosed in the Registration Statement, and the Company may exclude from such
registration the Shares of the Subscriber if it fails to furnish such
information within a reasonable time after receiving such request.

 
 
(k)
If the Registration Statement refers to the Subscriber by name or otherwise as
the holder of any securities of the Company, provide the Subscriber the right to
require (if such reference to the Subscriber by name or otherwise is not
required by the 1933 Act or any similar federal statute then in force) the
deletion of the reference to it in any amendment or supplement to the
Registration Statement filed or prepared subsequent to the time that such
reference ceases to be required.

 
 
(l)
If (i) there is material non-public information regarding the Company which the
Company's Board of Directors (the "Board") reasonably determines not to be in
the Company's best interest to disclose and which the Company is not otherwise
required to disclose, or (ii) there is a significant business opportunity
(including, but not limited to, the acquisition or disposition of assets (other
than in the ordinary course of business) or any merger, consolidation, tender
offer or other similar transaction) available to the Company which the Board
reasonably determines not to be in the Company's best interest to disclose, or,
as the Board reasonably determines, may (x) postpone or suspend filing of a
registration statement for a period not to exceed 30 consecutive days or (y)
postpone or suspend effectiveness of a registration statement for a period not
to exceed 20 consecutive days, provided that the Company may not postpone or
suspend effectiveness of a registration statement under this Section 13.1(l) for
more than 45 days in the aggregate during any 360 day period, and provided,
however, that no such postponement or suspension shall be permitted for
consecutive 20 day periods arising out of the same set of facts, circumstances
or transactions.

 
13.2                      The Subscriber agrees and covenants:
 
 
(a)
that (i) it will not sell any Shares under the Registration Statement until the
Registration Statement has been declared effective and the Company has filed a
prospectus with the Securities and Exchange Commission pursuant to Rule 172 of
the SEC promulgated under the 1933 Act and has sent to the Subscriber notice of
such filing and (ii) it and its officers, directors or Affiliates, if any, will
comply with the prospectus delivery requirements of the 1933 Act as applicable
to them in connection with sales of Shares pursuant to the Registration
Statement.

 
 
(b)
by its acquisition of such Shares that, upon receipt of a notice from the
Company of the occurrence of any event of the kind described in Section
13.1(b)(ii), 13.1(b)(iii), 13.1(b)(iv), 13.1(b)(v), 13.1(b)(vi) or 13.1((l), the
Subscriber will forthwith discontinue disposition of such Shares under the
Registration Statement until the Subscriber's receipt of the copies of the
supplemented prospectus and/or amended Registration Statement contemplated by
Section 13.1(g), or until it is advised in writing by the Company that the use
of the applicable prospectus may be resumed, and, in either case, has received
copies of any additional or supplemental filings that are incorporated or deemed
to be incorporated by reference in such prospectus or Registration Statement.

 
13.3                      The obligations of the Company under this Agreement
shall terminate and be of no further effect upon the earliest to occur of the
following:
 
 
(a)
when all Shares shall have been sold pursuant to Rule 144 (or any successor
provision) under the 1933 Act;

 
 
(b)
when all Shares shall have been otherwise transferred and a new certificate(s)
for such Shares not bearing a legend restricting further transfer shall have
been delivered by The Company; and

 
 
-10-

--------------------------------------------------------------------------------

 
 
(c)
that day that is two (2) years following the original issue date of the Shares.

 
13.4                      If the holder of the Subscriber desires to sell some
or all of the Shares pursuant to the effective Registration Statement and it has
delivered to the Company, in a form set forth as Exhibit B hereto, a
representation letter (the “Registered Sale Notice”) in which the Subscriber
shall covenant with the Company that it will resell the Shares pursuant to the
plan of distribution described in the effective Registration Statement, the
Company shall cause its transfer agent to remove the U.S. legend from the
certificates evidencing the Shares within five (5) business days.  If the
Company so requests, the Registered Sale Notice shall contain such additional
covenants from the holder as may be reasonably required in order to enable the
Company to remove the Canadian or the U.S. legend from the certificates.
 
 
14.
Registration Expenses.

 
14.1                      All fees and expenses incident to the preparation and
filing of the Registration Statement by the Company, except as and to the extent
specified in this Section 14.3, shall be borne by the Company whether or not the
Registration Statement is filed or becomes effective and whether or not any
Shares are sold pursuant to the Registration Statement.  The fees and expenses
referred to in the foregoing sentence shall include, without limitation, (i) all
registration and filing fees (including, without limitation, fees and expenses
(A) with respect to filings required to be made with any securities exchange or
market on which Shares are required hereunder to be listed, (B) with respect to
filing fees required to be paid to the National Association of Securities
Dealers, Inc. and the NASD Regulation, Inc. and (C) in compliance with state
securities or Blue Sky laws, (ii) printing expenses (including, without
limitation, expenses of printing certificates for Shares and of printing
prospectuses if the printing of prospectuses is requested by the Subscriber),
(iii) messenger, telephone and delivery expenses, (iv) fees and disbursements of
counsel for the Company, (v) 1933 Act liability insurance, if the Company so
desires such insurance, and (vi) fees and expenses of all other persons retained
by the Company in connection with the consummation of the transactions
contemplated by this Agreement, including, without limitation, the Company's
independent public accountants (including the expenses of any comfort letters or
costs associated with the delivery by independent public accountants of a
comfort letter or comfort letters).  In addition, the Company shall be
responsible for all of its internal expenses incurred in connection with the
consummation of the transactions contemplated by this Agreement (including,
without limitation, all salaries and expenses of its officers and employees
performing legal or accounting duties), the expense of any annual audit, the
fees and expenses incurred in connection with the listing of the Shares on any
securities exchange as required hereunder.
 
15.
Indemnification.

 
15.1                      Indemnification by the Company.  The Company shall,
notwithstanding any termination of this Agreement, indemnify and hold harmless
the Subscriber, the officers, directors, agents, brokers (including brokers who
offer and sell Shares as principal as a result of a pledge or any failure to
perform under a margin call of Common Stock), investment advisors and employees
of the Subscriber, each person who controls the Subscriber (within the meaning
of Section 15 of the 1933 Act or Section 20 of the Exchange Act) and the
officers, directors, agents and employees of each such controlling person, to
the fullest extent permitted by applicable law, from and against any and all
losses, claims, damages, liabilities, costs (including, without limitation,
costs of preparation and attorneys' fees) and expenses (collectively, "Losses"),
as incurred, arising out of or relating to any untrue or alleged untrue
statement of a material fact contained in the Registration Statement, any
prospectus or any form of prospectus or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or relating to any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any prospectus or form
of prospectus or supplement thereto, in the light of the circumstances under
which they were made) not misleading, except to the extent, but only to the
extent, that (i) such untrue statements or omissions are based solely upon
information regarding the Subscriber furnished to the Company by or on behalf of
the Subscriber expressly for use therein, and (ii) that the foregoing indemnity
agreement is subject to the condition that, insofar as it relates to any untrue
statement, allegedly untrue statement, omission or alleged omission made in any
preliminary prospectus but eliminated or remedied in the final prospectus (filed
pursuant to Rule 172 or Rule 424 of the 1933 Act), such indemnity agreement
shall not inure to the benefit of the Subscriber or any underwriter, broker or
other person acting on behalf of holders of the Shares, from whom the person
asserting any loss, claim, damage, liability or expense purchased the Shares
which are the subject thereof, if a copy of such final prospectus had been made
available to such person and the Subscriber or such underwriter, broker or other
person acting on behalf of the Subscriber and such final prospectus was not
delivered to such person with or prior to the written confirmation of the sale
of such Shares to such person.  The Company shall notify the Subscriber promptly
of the claim, threat or assertion of any proceeding of which the Company is
aware in connection with the transactions contemplated by this Agreement.
 
 
-11-

--------------------------------------------------------------------------------

 
15.2                      Indemnification by Subscriber.  The Subscriber shall,
severally and not jointly, indemnify and hold harmless the Company, its
directors, officers, agents and employees, each person who controls the Company
(within the meaning of Section 15 of the 1933 Act and Section 20 of the Exchange
Act), and the directors, officers, agents and employees of such controlling
persons, to the fullest extent permitted by applicable law, from and against all
Losses (as determined by a court of competent jurisdiction in a final judgment
not subject to appeal or review), as incurred, arising out of or based upon any
untrue statement of a material fact contained in the Registration Statement, any
prospectus, or any form of prospectus, or arising out of or based upon any
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any prospectus or form of prospectus or
supplement thereto, in the light of the circumstances under which they were
made) not misleading, to the extent, but only to the extent, that such untrue
statement or omission is contained in any information so furnished by the
Subscriber to the Company specifically for inclusion in the Registration
Statement or such prospectus.
 
15.3                      Contribution.  If a claim for indemnification under
Section 15.1 or 15.2 is unavailable to an indemnified party because of a failure
or refusal of a governmental authority to enforce such indemnification in
accordance with its terms (by reason of public policy or otherwise), then each
indemnifying party, in lieu of indemnifying such indemnified party, shall
contribute to the amount paid or payable by such indemnified party as a result
of such Losses, in such proportion as is appropriate to reflect the relative
benefits received by the indemnifying party on the one hand and the indemnified
party on the other from the offering of the Shares.  If, but only if, the
allocation provided by the foregoing sentence is not permitted by applicable
law, the allocation of contribution shall be made in such proportion as is
appropriate to reflect not only the relative benefits referred to in the
foregoing sentence but also the relative fault, as applicable, of the
indemnifying party and indemnified party in connection with the actions,
statements or omissions that resulted in such Losses as well as any other
relevant equitable considerations.  The relative fault of such indemnifying
party and indemnified party shall be determined by reference to, among other
things, whether any action in question, including any untrue or alleged untrue
statement of a material fact or omission or alleged omission of a material fact,
has been taken or made by, or relates to information supplied by, such
indemnifying party or indemnified party, and the parties' relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission.  The amount paid or payable by a party as a
result of any Losses shall be deemed to include any reasonable attorneys' or
other reasonable fees or expenses incurred by such party in connection with (i)
any proceeding to the extent such party would have been indemnified for such
fees or expenses if the indemnification provided for in this Section was
available to such party in accordance with its terms or (ii) enforcing any
rights under this Section 15.
 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 15.3 were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.  No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the 1933 Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.
 
The indemnity and contribution agreements contained in this Section are in
addition to any liability that the indemnifying parties may have to the
indemnified parties.
 
16.
Governing Law

 
16.1                      This Subscription Agreement is governed by the laws of
the State of Nevada and the federal laws of the United States applicable
therein.
 
17.
Survival

 
17.1                      This Subscription Agreement, including without
limitation the representations, warranties and covenants contained herein, shall
survive and continue in full force and effect and be binding upon the parties
hereto notwithstanding the completion of the purchase of the Shares by the
Subscriber pursuant hereto.
 
18.
Assignment

 
18.1                      This Subscription Agreement is not transferable or
assignable.
 
 
-12-

--------------------------------------------------------------------------------

 
19.
Severability

 
19.1                      The invalidity or unenforceability of any particular
provision of this Subscription Agreement shall not affect or limit the validity
or enforceability of the remaining provisions of this Subscription Agreement.
 
20.
Entire Agreement

 
20.1                      Except as expressly provided in this Subscription
Agreement and in the agreements, instruments and other documents contemplated or
provided for herein, this Subscription Agreement contains the entire agreement
between the parties with respect to the sale of the Shares and there are no
other terms, conditions, representations or warranties, whether expressed,
implied, oral or written, by statute or common law, by the Company or by anyone
else.
 
21.
Notices

 
21.1                      All notices and other communications hereunder shall
be in writing and shall be deemed to have been duly given if mailed or
transmitted by any standard form of telecommunication.  Notices to the
Subscriber shall be directed to the address on the signature page of this
Subscription Agreement and notices to the Company shall be directed to it at
Ayers Exploration 6 Harston Avenue, Mosman Sydney Australia 2088 : President.
 
22.
Counterparts and Electronic Means

 
22.1                      This Subscription Agreement may be executed in any
number of counterparts, each of which, when so executed and delivered, shall
constitute an original and all of which together shall constitute one
instrument.  Delivery of an executed copy of this Subscription Agreement by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy will be deemed to be execution and delivery
of this Subscription Agreement as of the date hereinafter set forth.
 
23.
Delivery Instructions



23.1
The Subscriber hereby directs the Company to deliver the Certificate evidencing
the Shares to:
        (name)         (address)


23.2
The Subscriber hereby directs the Company to cause the Shares to be registered
on the books of the Company as follows:
         
(name)
         
(address)



23.3                      The undersigned hereby acknowledges that it will
deliver to the Company all such additional completed forms in respect of the
Subscriber’s purchase of the Shares as may be required for filing with the
appropriate securities commissions and regulatory authorities.
 
IN WITNESS WHEREOF the Subscriber has duly executed this Subscription Agreement
as of the date of acceptance by the Company.
 


 

     
Print Name of Subscriber
 
By:
 
(Signature and, if applicable, Office)
     
Print Address of Subscriber:
           

 
-13-

--------------------------------------------------------------------------------

 
A C C E P T A N C E
 
The above-mentioned Subscription Agreement in respect of the Shares is hereby
accepted by Ayers Exploration
 
DATED at _____________________________________, the ________ day of __________,
2010.
 
AYERS EXPLORATION
 


 
Per:           
Authorized Signatory
 
 
 
-14-

--------------------------------------------------------------------------------

 
EXHIBIT A
 
ACCREDITED INVESTOR QUESTIONNAIRE
 
FOR CANADIAN INVESTORS ONLY


NATIONAL INSTRUMENT 45-106


The purpose of this Questionnaire is to assure Ayers Exploration (the “Issuer”)
that the undersigned (the “Subscriber”) will meet certain requirements for the
registration and prospectus exemptions provided for under National Instrument
45-106 (“NI 45-106”), as adopted by the members of the Canadian Securities
Administrators, in respect of a proposed private placement of securities by the
Issuer (the “Transaction”).  The Issuer will rely on the information contained
in this Questionnaire for the purposes of such determination.


The undersigned Subscriber covenants, represents and warrants to the Issuer
that:


 
1.
The Subscriber has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of the Transaction
and the Subscriber is able to bear the economic risk of loss arising from such
Transaction;



 
2.
the Subscriber satisfies one or more of the categories of “accredited investor”
(as that term is defined in NI 45-106) indicated below (please check the
appropriate box):



 
 
(a) a Canadian financial institution as defined in National Instrument 14-101,
or an authorized foreign bank listed in Schedule III of the Bank Act (Canada);



 
 
(b) the Business Development Bank of Canada incorporated under the Business
Development Bank Act (Canada);



 
 
(c) a subsidiary of any person referred to in any of the foregoing categories,
if the person owns all of the voting securities of the subsidiary, except the
voting securities required by law to be owned by directors of that subsidiary;



 
 
(d) an individual registered or formerly registered under securities legislation
in a jurisdiction of Canada, as a representative of a person or company
registered under securities legislation in a jurisdiction of Canada, as an
adviser or dealer, other than a limited market dealer registered under the
Securities Act (Ontario) or the Securities Act (Newfoundland);



 
 
(e) an individual registered or formerly registered under the securities
legislation of a jurisdiction of Canada as a representative of a person referred
to in paragraph (d);



 
 
(f) the government of Canada or a province, or any crown corporation or agency
of the government of Canada or a province;



 
 
(g) a municipality, public board or commission in Canada and a metropolitan
community, school board, the Comite de gestion de la taxe scholaire de l’ile de
Montreal or an intermunicipal management board in Québec;



 
 
(h) a national, federal, state, provincial, territorial or municipal government
of or in any foreign jurisdiction, or any agency thereof;



 
 
(i) a pension fund that is regulated by either the Office of the Superintendent
of Financial Institutions (Canada) or a pension commission or similar regulatory
authority of a jurisdiction of Canada;



 
 
(j) an individual who either alone or with a spouse beneficially owns, directly
or indirectly, financial assets (as defined in NI 45-106) having an aggregate
realizable value that, before taxes but net of any related liabilities, exceeds
CDN$1,000,000;



 
 
(k) an individual whose net income before taxes exceeded CDN$200,000 in each of
the two more recent calendar years or whose net income before taxes combined
with that of a spouse exceeded $300,000 in each of those years and who, in
either case, reasonably expects to exceed that net income level in the current
calendar year;



 
-15-

--------------------------------------------------------------------------------

 
 
 
(l) an individual who, either alone or with a spouse, has net assets of at least
CDN $5,000,000;



 
 
(m) a person, other than a person or investment fund, that had net assets of at
least CDN$5,000,000 as reflected on its most recently prepared financial
statements;



 
 
(n) an investment fund that distributes it securities only to persons that are
accredited investors at the time of distribution, a person that acquires or
acquired a minimum of CDN$150,000 of value in securities, or a person that
acquires or acquired securities under Sections 2.18 or 2.19 of NI 45-106;



 
 
(o) an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Québec,
the securities regulatory authority, has issued a receipt;



 
 
(p) a trust company or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust company or trust
corporation, as the case may be;



 
 
(q) a person acting on behalf of a fully managed account managed by that person,
if that person (i) is registered or authorized to carry on business as an
adviser or the equivalent under the securities legislation of a jurisdiction of
Canada or a foreign jurisdiction, and (ii) in Ontario, is purchasing a security
that is not a security of an investment fund;



 
 
(r) a registered charity under the Income Tax Act (Canada) that, in regard to
the trade, has obtained advice from an eligibility advisor or an advisor
registered under the securities legislation of the jurisdiction of the
registered charity to give advice on the securities being traded;



 
 
(s) an entity organized in a foreign jurisdiction that is analogous to any of
the entities referred to in paragraphs (a) to (d) or paragraph (i) in form and
function;



 
 
(t) a person in respect of which all of the owners of interests, direct,
indirect or beneficial, except the voting securities required by law are persons
or companies that are accredited investors.



 
 
(u) an investment funds that is advised by a person registered as an advisor or
a person that is exempt from registration as an advisor; or



 
 
(v) a person that is recognized or designated by the securities regulatory
authority as an accredited investor or, in Alberta or B.C., an exempt purchaser,



The Subscriber acknowledges and agrees that the Subscriber may be required by
the Issuer to provide such additional documentation as may be reasonably
required by the Issuer and its legal counsel in determining the Subscriber’s
eligibility to acquire the Shares under relevant Legislation.



  IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the
________ day of __________________, 2010.    
If a Corporation, Partnership or Other Entity:
If an Individual:
   
Print or Type Name of Entity
Signature
       
Signature of Authorized Signatory
Print or Type Name
   
Type of Entity
 

 
 
-16-

--------------------------------------------------------------------------------

 
EXHIBIT B
Form of Registered Sale Notice
Ayers Exploration
 


 
Dear Sirs/Mesdames:
 
I propose to sell _________________ common shares (the “Shares”) in the capital
of Ayers Exploration  (the “Company”), through  (the “Broker”), which Shares
were registered for resale on a Registration Statement on Form S-1 (No.
__________) (the “Registration Statement”).   In order to induce W.L. Macdonald
Law Corporation to render its opinion to the Company, and also to enable the
Company’s transfer agent to remove the restrictive legends, the undersigned
hereby represents and warrants to Ayers Exploration that the undersigned has
complied with the prospectus delivery requirements of the Securities Act of
1933, as amended, and the Plan of Distribution set forth in the Registration
Statement.
 
The following certificate(s) for Shares of the Company’s common stock have been
delivered with this Letter of Instruction, accompanied by the appropriate stock
power with a signature guarantee medallion stamp:
 
Certificate No.
Name of Registered Owner
No. of Shares
           

 
Please deliver certificate(s) representing shares of common stock of the
Company, without the restrictive legend, to the following person(s) in the
specified amounts:
 
Name and address of
New Registered Owner
 
No. of Shares
 
Date of Purchaser
           

 
Thank you for your assistance in this matter.

 
Dated:                                                                    
 
Signature:                                                                    
 
Print Name:                                                                    
 
Address:                                                                    
         
Phone:  (   )                                                                    

 


 
-17-

--------------------------------------------------------------------------------

 